Title: To Benjamin Franklin from Sir Edward Newenham, 25 November 1783
From: Newenham, Sir Edward
To: Franklin, Benjamin


          
            
              Dear Sir—
              25 Novr 1783—
            
            You will see by the enclosed, what has been done in the Grand National Convention; The Variety of Sentiment & Contending Interests are Objects almost unsurmountable objections to any Plan; the Speeches are not fully enserted, but the Substance is—In my private opinion—all will end in a just & Equitable place Bill, which in a few sessions will prove a real reform—and to which there cannot be so many Objections—
            I Still keep up the Idea of our entering into a Treaty Seperately

& distinctly with the united States of North America, but I cannot do it without your Excellencys Assistance & Advice; I hope, therefore, (on the part of a Nation), who always Supported the Just Claims of the United States to be honoured with your Advice; I am anxious to unite both Countries in the bonds of friendship & Commerce; America never had a more Sincere or warmer advocate & friend than I & my friends here, were—when the Very mention of our Principles were deemed Treason—
            Our Parliament is dayly sinking in the Estimation of the public; Prodigality & Profusion—Venality & its attendant consequences, direct its proceeding—the People will be Drove to Violent resolutions; Such Conduct cannot long be endured, it must—be resisted—from Vice to Vice they are dayly running, & every hour adds new distress to the People— I wish we were a thousand Leagues removed from a Selfish Wicked Ministry, whose sole View is the Slavery of the People & the Aggrandising of themselves—
            So much was their own friends ashamed of them, that the Prime [Serjeant] (who hourly expects to be made a Judge) left them on my motion for Supporting the City Petition— Leinsters Corrupted Duke, & Shannons profligacy gave way to truth, & their Squadrons joined us on that division— At 8 oClock, the house was Cleared & Kept Shut for two Days; Such violent Speeches never occurred in any Parliament; the People have been grosly insulted—
            
            I am obliged to make this a Short Note—but am desired to assure your Excellency & your Worthy Grandson of Lady Newenhams & my Constant wishes for your health & Prosperity; I entreat the honor of a few Lines from you—when convenient—
            I have the Honor to be with Every sentiment of Respect & Esteem your Excellencys Most Obt & Humble st
            
              Edwd Newenham
            
          
          
            you will please, when read, to Send the papers to my much respected friend, the Marquiss Le Fayette—
          
         
          Addressed: His Excellency Dr Franklin / Passy / Paris—
        